Guerry, J.
1. “Every person who shall instigate, engage in or do anything in furtherance of an act of cruelty to a domestic animal shall be punished as for a misdemeanor.” Penal Code, § 753. Section 755 provides that “The word ‘cruelty’ shall be held to include every willful act, omission or neglect, whereby unjustifiable [italics ours] physical pain, suffering or death is caused or permitted.” The gist of the offense set out in the above sections is “cruelty to domestic animals,” and the test is whether the injury inflicted upon the animal was, under the circumstances of the occasion, justifiable. Stonecypher v. State, 17 Ga. App. 818 (88 S. E. 719); Miller v. State, 5 Ga. App. 463 (63 S. E. 571); Griffith v. State, 116 Ga. 835 (43 S. E. 251). The motive of the defendant in inflicting injury upon an animal, and whether the same was justifiable under the circumstances, are generally questions for solution by the jury. Miller v. State, supra.
(a) Under the above rules of law there was some evidence in this case, together with the inferences arising therefrom, to justify a verdict of guilty against the accused of the statutory offense of cruelty to domestic animals as defined above. See, in this connection, Moore v. State, 121 Ga. 194 (48 S. E. 919); May v. State, 120 Ga. 497 (48 S. E. 153); Rudulph v. State, 27 Ga. App. 588 (110 S. E. 503).
fib) Exceptions taken to instructions given by the court to the jury are without merit, and, the verdict having the approval of the trial judge, this court will not interfere with it.

Judgment affirmed.


Broyles, G. J., and MacIntyre, J., concur.